Title: From Thomas Jefferson to George Taylor, Jr., 29 July 1792
From: Jefferson, Thomas
To: Taylor, George, Jr.



Dr. Sir
Monticello July 29. 1792.

The inclosed letter from Mr. Maury, being one of the parcel just recieved from you, be pleased to have published in Freneau’s and Fenno’s papers, with the names, date &c and to have the within letter delivered to Mr. Freneau by Crosby. I am with much esteem Dear Sir Your most obedt. humble servt

Th: Jefferson


P.S. Mr. Blodget writes me that he has sent from Boston by Capt. Norton of the sloop Juno, an engraved plate of the new city. I write to the Commissioners desiring them to inform you what they will have done with it. Be so good as to follow their directions on the subject.

